IN THE COURT OF APPEALS OF IOWA

                                  No. 13-1594
                             Filed October 1, 2014


IN RE THE MARRIAGE OF REBECCA BARBER
AND TREVOR BARBER

Upon the Petition of
REBECCA BARBER n/k/a REBECCA HUNT,
      Petitioner-Appellee,

And Concerning
TREVOR BARBER,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, John D. Lloyd, Judge.



      Former husband appeals from the economic and support provisions of the

dissolution decree. AFFIRMED.



      Mark R. Hinshaw of the Law Offices of Mark R. Hinshaw, West Des

Moines, for appellant.

      Alexander E. Wonio of Hanson, McClintock & Riley, Des Moines, for

appellee.



      Considered by Potterfield, P.J., and Tabor and Mullins, JJ.
                                        2


POTTERFIELD, P.J.

      Former husband, Trevor Barber, appeals from the economic and support

provisions of the decree dissolving his marriage to Rebecca Barber, who is now

known as Rebecca Hunt. We affirm.

      Our review in equity cases is de novo. Iowa R. App. P. 6.907. We give

weight to the findings of the trial court, especially when considering credibility

determinations, but we are not bound by them. Iowa R. App. P. 6.904(3)(g).

      Trevor and Rebecca met in Bowling Green, Kentucky. They were married

on January 12, 2002. Trevor came to the marriage owing about $21,000 in child

support arrearages from a previous marriage and $7000 on a HUD loan.

Rebecca owed about $5000 in credit card debt.

      The couple moved to Des Moines, Iowa, later in 2002 so Trevor could be

closer to his child from his prior marriage. Trevor and Rebecca have two children

together, a son, born in 2003, and a daughter, born in March 2010. Rebecca

worked as a civilian investigator with the Des Moines Police Department with an

annual income of about $42,000. Following the birth of their second child, it was

agreed Rebecca would become a stay-at-home mother.              She emptied her

retirement account (receiving approximately $19,000 net) and used the moneys

to pay down unsecured marital debts.        In addition to caring for the children,

Rebecca conducted a home business baking cakes.            Her 2010 income was

about $16,000.

      Trevor moved out of the marital home in January 2011. Rebecca filed a

petition for dissolution of marriage in March 2011. Rebecca was unsuccessful in

finding employment in the Des Moines area after Trevor left. She was, however,
                                         3


able to secure employment in Bowling Green, Kentucky, earning $24,000 per

year. While this dissolution action was pending, Rebecca filed for bankruptcy

and discharged approximately $28,000 in credit card debt.

         Trevor is a former Marine. He is employed by the Polk County Sheriff’s

Department and is in the Iowa National Guard. His annual income from those

two positions is $88,201, though he has made additional money in the past

providing security.

         We have thoroughly reviewed the record in these proceedings, as well as

the applicable law. The trial court has provided a detailed and thoughtful decree,

taking into account the wide disparity in incomes, the limited marital assets,

Rebecca’s move to obtain employment, and the parties’ considerable debts. The

decree equitably divides the marital assets and debts and provides spousal

support for a period of time. We find no reason to disturb the court’s rulings and

decree.1 We therefore affirm the decree as modified by the trial court’s ruling on

Trevor’s post-trial motion.

         The appellee seeks an award of appellate attorney fees. An award of

attorney fees is not a matter of right, but rests in the discretion of the reviewing

court.    In re Marriage of McDermott, 827 N.W.2d 671, 687 (Iowa 2013).           In

evaluating such a request, we consider the needs of the party making the

request, the ability of the other party to pay, and whether the party making the

request was obligated to defend the trial court’s decision on appeal.            Id.




1
 Any disagreement we may have with the decree is minimal and would not change the
property distribution or the spousal support award.
                                       4


Considering the wide discrepancy in incomes and Rebecca’s need to defend the

trial court’s decree, we award Rebecca $2000 in appellate attorney fees.

      Costs are taxed to Trevor.

      AFFIRMED.